Citation Nr: 1421818	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  06-29 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney at Law



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Attorney 



INTRODUCTION

The Veteran served on active duty from September 1979 to June 1986 and from February 2003 to February 2004.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a nervous condition.  

During the course of the appeal, the RO issued a rating decision in February 2008 that specifically denied service connection for PTSD, which the Veteran appealed.  In January 2012, the Board, in pertinent part, denied service connection for PTSD but remanded the issue of entitlement to service connection for a psychiatric disorder other than PTSD.  

In December 2012, the Board, in pertinent part, denied entitlement to service connection for a psychiatric disorder other than PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's December 2012 decision with respect to the denial of service connection for a psychiatric disorder other than PTSD, and remanded the matter for compliance with the terms of the Joint Motion.  In the Joint Motion, the parties noted that the aspect of the December 2012 Board decision that granted service connection for a low back disability was not disturbed.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the July 2013 Joint Motion, it was noted that the February 2012 VA examination addendum opinion, which the Board found more probative regarding the etiology of the Veteran's psychiatric disorders, did not include a rationale for the provided opinion, simply giving a recitation of evidence in the claims folder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, it was found that clarification should be sought from the February 2012 VA examiner as the opinion appears to suggest some level of relationship between the Veteran's current condition and his service ("a temporal relationship between the veteran's neuropsychiatric disorder and the military service is loosely established.") (emphasis added).  

In light of the foregoing, the Board finds that further clarification should be sought in this matter in compliance with the instructions of the Joint Motion.  

Accordingly, the case is REMANDED for the following action:

1. The claims folder should be provided to the physician who offered the February 2012 opinion, or other qualified individual in the event she is unavailable, for a follow-up opinion that addresses and explains whether it is at least as likely as not that the Veteran's current acquired psychiatric disorder (other than PTSD) was incurred in service.  The examiner should specifically acknowledge and discuss the Veteran's report that his psychiatric symptoms and disorders first manifested during his active service, as well as address the other opinions of record addressing the etiology of the Veteran's current acquired psychiatric disorder (to include the April 2013 Dr. D.A. Flores Santa private psychiatric report).  

The examiner's report should include a complete rationale for all opinions and conclusions reached, with specific reference to the Veteran's claims file.  

2. Thereafter, the RO should readjudicate the matter of service connection for an acquired psychiatric disorder other than PTSD.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

